Per Curiam.

The motion to certify the record in this cause was allowed because of the breadth of the holding in the Court of Appeals and the importance of the proposition of law enunciated.
Although this court agrees that the question of tort liability of teachers acting within the scope of their daily teaching responsibilites is one which should be authoritatively answered, the facts of the instant case are inappropriate to support the announcement of a rule of broad and general application.
Hence, solely under the circumstances at bar and the allegations of the complaint herein, a majority of the court agrees that the judgment of the Court of Appeals should be, and hereby is, affirmed.

Judgment affirmed.

O’Netll, C. J., HERBERT, Stern, W. Brown and P. Brown, JJ., concur.
Corrigan and Celebbezze, LT,, dissent.